Harris, J.,
delivered tbe opinion of tbe court:
Tbe appellants filed their petition in tbe Probate Court against James Dalton, administrator of John H. Dalton, deceased, to set aside tbe sale of tbe real and personal estate of tbe decedent, made under an order of tbe Probate Court, to review tbe proceedings bad in tbe course of administration, or, in tbe event tbat this *422could not be done, for final settlement; praying that they might be allowed to surcharge and falsify the annual accounts on the final account.
To this petition a demurrer was filed by James Dalton, administrator of John H- Dalton, which was sustained by the court, and this appeal taken; James Dalton died pending the appeal, and the case is now revived in this court against John T. Cameron, administrator of James Dalton, deceased.
James Dalton had been removed from the administration on the estate of John H. Dalton, deceased, before the filing of this petition, and an administrator cle bonis non appointed on this estate; and after this appeal was taken, James Dalton died, a resident citizen of Louisiana, without having settled his account with the Probate Court.
It will be unnecessary to notice the proceedings heretofore had in this court in relation to the propriety of making the administrator de bonis non on the estate of John H. Dalton, deceased, a party to this suit, or in relation to the effort to make Mrs. Dalton, the wife of James Dalton, residing in the State of Louisiana, a party as tutrix. These questions have been heretofore disposed of.. The case is now revived in this court in the name of the proper party, John T. Cameron, as the administrator of James Dalton, deceased, so far as we can know from this, record.
It is suggested in the brief of counsel for the appellee that this appointment was irregularly made; that James Dalton had no estate in the State of Mississippi, and was a resident of Louisiana, when and where he died, and that the Probate Court had no jurisdiction to grant letters of administration on his estate. Upon this subject we are wholly uninformed by this record. The proceedings in the Probate Court making the appointment.are not before us. No appeal or writ of error has been prosecuted to revise that judgment, and we cannot therefore notice this suggestion.
The only point for our determination now is, whether the court erred in sustaining the demurrer to appellant’s petition.
The petition seeks to set aside the sale of the real and personal estate made by order of the Probate Court, without making the purchasers parties, and without stating the special grounds of *423fraud or illegality relied on. It is filed as a sort of bill of review, generally, to correct tbe errors of tbe whole administration, and also for a final settlement of the administration of James Dalton up to the time of his removal, and is certainly very irregular.
Treating the case technically, according to the rules of chancery proceeding even, which are never applied in strictness to the informal proceedings in the Probate Court under our system, and still this demurrer should not have been sustained. It was a demurrer to the whole petition, which was good as a petition for á final settlement, and it should therefore have been overruled so far as to allow the proceeding to progress for a final settlement and distribution of the amount due to the appellants from James Dalton.
The demurrer was well taken to that part of the petition referring to the sale of the real and personal estate, but being a demurrer to the whole petition, which was good in the part seeking a final settlement, the demurrer should have been overruled.
Let the judgment and decree of the court below be reversed, demurrer overruled so far as it relates to the -petition for final, settlement, and cause remanded for further proceedings.